Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00265-CV

                                Maria Juanita GOMEZ,
                                       Appellant

                                           v.

                                   HILLCREST INN,
                                       Appellee

                    From the County Court at Law, Kerr County, Texas
                                Trial Court No. 19226C
                        Honorable Susan Harris, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. No costs of appeal are ordered against Appellant Maria Juanita
Gomez.

      SIGNED September 18, 2019.


                                            _________________________________
                                            Liza A. Rodriguez, Justice